Citation Nr: 0738374	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  04-04 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for paroxysmal 
tachycardia, Wolff-Parkinson-White (WPW) syndrome, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which continued the assigned 
evaluation for the service connected disability on appeal.

In April 2007, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in an August 
2007 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor is not demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent disabling 
for paroxysmal tachycardia, WPW syndrome have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.20, 4.104 Diagnostic Code 
7010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in December 2002 and May 2007.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Background

Service connection for the veteran's heart disorder was 
established pursuant to a March 1997 rating.  The veteran 
filed his claim for increased rating in November 2002.  

A December 2001 24-hour Holter monitor study was determined 
to be unremarkable.  A January 2002 VA outpatient treatment 
record reviewed the December 2001 Holter study, noting that 
there were no significant arrhythmias identified.  In May 
2003, the veteran was seen for complaints of chest tightness.  
Objective examination revealed that S1 and S2 were normal, 
and the heart had a regular rhythm and rate.  An 
electrocardiogram (ECG) revealed sinus bradycardia and no 
acute st-t changes.  A July 2003 nuclear medicine cardiac 
stress test was unremarkable. 

The veteran was afforded a VA cardiovascular examination in 
October 2003.  He reported being able to walk about a mile 
before stopping due to foot pain.  He reported attacks of 
tachycardia and fluttering when stressed.  On physical 
examination, no murmurs were heard; heart was not enlarged.  
He exhibited a regular rhythm and adequate pulses.  WPW 
syndrome was reported by history only.  The examination was 
documented as producing results that were entirely normal.  A 
handwritten addendum by the examining physician noted that an 
ECG was normal.

The veteran was afforded a VA examination in June 2007.  
Stress test results reflected 10 metabolic equivalents 
(METs).  Ejection fraction was 45 percent.  Heart size was 
normal.   The claims file was reviewed.  A history was taken 
and the veteran reported palpations occurring a few time per 
month.  He hadn't been hospitalized since the 1990's for any 
cardiac complications.  He recently tolerated major abdominal 
surgery without cardiac complications.  On physical 
examination, no abnormalities were clinically observed.  
Predominantly sinus rhythm with occasional premature 
ventricular complex was noted.  There was one beat episode of 
superventricular tachycardia @ 140 bpm, with occasional 
premature atrial and ventricular complexes.  There was one 
episode of ventricular tachycardia @ 140 bpm.  A diary was 
submitted with episodic tachycardia noted.  Sinus rhythm 
during symptom of palpations. Sinus tachycardia @ 118 bpm, 
during episode of shortness of breath.  An ECG was performed 
and no pre-excitation (WPW syndrome) was seen.  The course of 
the disorder was characterized as intermittent with 
remissions.  Arrhythmia was noted as intermittent, and the 
number of supraventricular arrhythmia episodes in the year 
prior to the examination that were documented by 
electrocardiogram or Holter monitor was zero (0).  The 
examiner reported no effects of the veteran's heart disorder 
on daily activities.  The examiner also noted that the 
veteran's heart disorder would not preclude sedentary 
employment.  

Analysis

The veteran's Wolff-Parkinson-White syndrome is potentially 
evaluated according to the following criteria:

701
0
Supraventricular arrhythmias:
Ratin
g

Paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four 
episodes per year documented by ECG or Holter 
monitor
30

Permanent atrial fibrillation (lone atrial 
fibrillation), or; one to four episodes per year 
of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or 
Holter monitor
10

701
1
Ventricular arrhythmias (sustained):
Ratin
g

For indefinite period from date of hospital 
admission for initial evaluation and medical 
therapy for a sustained ventricular arrhythmia, 
or; for indefinite period from date of hospital 
admission for ventricular aneurysmectomy, or; with 
an automatic implantable Cardioverter-
Defibrillator (AICD) in place
100

Chronic congestive heart failure, or; workload of 
3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction 
of less than 30 percent
100

More than one episode of acute congestive heart 
failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent
60

Workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray
30

Workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required
10
Note: A rating of 100 percent shall be assigned from the date 
of hospital admission for initial evaluation and medical 
therapy for a sustained ventricular arrhythmia or for 
ventricular aneurysmectomy. Six months following discharge, 
the appropriate disability rating shall be determined by 
mandatory VA examination. Any change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of §3.105(e) of this chapter.
38 C.F.R. § 4.104, Diagnostic Codes 7010-7011 (2007).

In this case, the criteria under Diagnostic Code 7011 are not 
properly for application inasmuch as the clinical record does 
not demonstrate sustained ventricular arrhythmias, a 
condition precedent for the applicability of the criteria 
thereunder.   

The June 2007 VA examination specifically noted that 
arrhythmia was noted as intermittent, and the number of 
supraventricular arrhythmia episodes in the year prior to the 
examination that were documented by electrocardiogram or 
Holter monitor was zero (0).  Paroxysmal atrial fibrillation 
or other supraventricular tachycardia, with more than four 
episodes per year documented by ECG or Holter monitor is also 
not demonstrated, and, accordingly, the basis for a higher 
evaluation is not shown.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Should the veteran's disability picture change in the future, 
he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of more 
than the currently assigned evaluation.

Furthermore, the evidence does not reflect, nor is it 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's disability.  In that 
regard, the Board does not find that record reflects that the 
veteran's disabilities on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is nothing in the evidence of record to indicate that 
the application of the regular schedular standards is 
impractical in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996).  


ORDER

Entitlement to increased evaluation for paroxysmal 
tachycardia, Wolff-Parkinson-White syndrome is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


